In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 15‐3225 
MICHAEL J. BELLEAU, 
                                                 Plaintiff‐Appellee, 

                                 v. 

EDWARD F. WALL, et al., 
                                            Defendants‐Appellants. 
                     ____________________ 

          Appeal from the United States District Court for the 
                    Eastern District of Wisconsin. 
      No. 12‐CV‐1198‐WCG — William C. Griesbach, Chief Judge. 
                     ____________________ 

    ARGUED JANUARY 8, 2016— DECIDED JANUARY 29, 2016 
                ____________________ 

    Before BAUER, POSNER, and FLAUM, Circuit Judges. 
     POSNER, Circuit Judge. In 1992 the plaintiff, who was then 
48  years  old,  was  convicted  in  a  Wisconsin  state  court  of 
having sexually assaulted a boy repeatedly for five years be‐
ginning when the boy was eight years old. (The plaintiff was 
and is a resident of that state and his crimes occurred there.) 
Oddly,  he  was  given  only  a  year  in  jail  and  probation  for 
these assaults, but before the period of probation expired he 
was  convicted  of  having  in  1988  sexually  assaulted  a  nine‐
2                                                          No. 15‐3225 


year‐old girl. Sentenced to 10 years in prison for that crime, 
he  was  paroled  after  6  years.  But  his  parole  was  revoked  a 
year later after he admitted that he had had sexual fantasies 
about  two  girls,  one  four  years  old  and  the  other  five,  and 
that he had “groomed” them for sexual activities and would 
have molested them had he had an opportunity to do so. 
       Scheduled to be released from prison in 2005, instead he 
was  civilly  committed  to  the  Sand  Ridge  Secure  Treatment 
Center  in  2004  as  a  “sexually  violent  person,”  Wis.  Stat.  ch. 
980, after a civil trial in which he was found to be “danger‐
ous because he … suffers from a mental disorder that makes 
it  likely  that  [he]  will  engage  in  one  or  more  acts  of  sexual 
violence.”  Wis.  Stat.  §§ 980.01(7), 980.06;  see  id.  §§ 980.01(2), 
(6). He was released in 2010 on the basis of the opinion of a 
psychologist  that  he  was  no  longer  more  likely  than  not  to 
commit  further  sexual  assaults.  But  in  2006  Wisconsin  had 
enacted  a  law  requiring  that  persons  released  from  civil 
commitment for sexual offenses wear a GPS monitoring de‐
vice  24  hours  a  day  for  the  rest  of  their  lives.  Wis.  Stat. 
§ 301.48.  The  statute  applied  to  any  sex  offender  released 
from civil  commitment on or after the first day  of 2008 and 
thus  applied  (and  continues  to  apply)  to  the  plaintiff.  And 
therefore ever since his release from civil commitment he has 
been  forced  to  wear  an  ankle  bracelet  that  contains  a  GPS 
monitoring device. 
     His  suit,  which  is  against  officials  of  the  Wisconsin  De‐
partment  of  Corrections  who  administer  the  monitoring 
statute,  claims  that  the  statute  violates  both  the  Fourth 
Amendment  to  the  Constitution  and  Article  I,  §  10,  cl.  1  of 
the  Constitution,  the  latter  being  the  prohibition  of  states’ 
enacting ex post facto laws—laws that either punish people 
No. 15‐3225                                                         3 


for  conduct  made  criminal  only  after  they  engaged  in  it  or 
increase the punishment above the maximum authorized for 
their crime when they committed it. (In the district court he 
also  argued  that  he’d  been  denied  equal  protection  of  the 
laws, but he’s abandoned that argument on appeal.) The dis‐
trict judge held the Wisconsin monitoring statute unconstitu‐
tional  on both grounds, precipitating  this appeal by the de‐
fendants (in effect by the state). Although the judge wrote a 
long opinion, it omits what seem to us the crucial considera‐
tions  in  favor  of  the  constitutionality  of  Wisconsin’s  requir‐
ing the plaintiff to wear the ankle bracelet for the rest of his 
life. 
      Anyone who drives a car is familiar with GPS technolo‐
gy,  which  enables  the  driver  to  determine  his  geographical 
location, usually within a few meters. The GPS ankle brace‐
let  (more  commonly  referred  to  as  an  ankle  monitor  or  an‐
klet  monitor;  we’ll  use  the  latter  term),  shown  below,  like‐
wise  determines  the  geographical  location  of  the  person 
wearing it, within an error range of no more than 30 meters. 
The  most  common  use  of  such  monitors  is  to  keep  track  of 
persons  on  probation  or  parole;  the  device  that  Wisconsin 
uses  is  advertised  specifically  for  those  purposes.  But  such 
devices are also used by some parents to keep track of their 
kids  or  elderly  relatives  and  by  some  hikers  and  mountain 
climbers to make sure they know where they are at all times 
or to track their speed. 
     The type of anklet worn by the plaintiff is waterproof to 
a  depth  of  fifteen  feet,  so  one  can  bathe  or  shower  while 
wearing it. It must however be plugged into a wall outlet for 
an hour each day (while being worn) in order to recharge it. 
There  are  no  restrictions  on  where  the  person  wearing  the 
4                                                       No. 15‐3225 


anklet can travel, as long as he has access to an electrical out‐
let. Should he move away from Wisconsin, he ceases having 
to wear it. And while he’s supposed to pay a monthly fee to 
compensate for the cost of the anklet, the plaintiff in this case 
does  not  pay  it  and  the  Department  of  Corrections  appears 
not to have tried to compel him to do so. 




                                                                    
      When the ankleted person is wearing trousers the anklet 
is visible only if he sits down and his trousers hike up sever‐
al  inches  and  as  a  result  no  longer  cover  it.  The  plaintiff 
complains  that  when  this  happens  in  the  presence  of  other 
people  and  they  spot  the  anklet,  his  privacy  is  invaded,  in 
violation of the Fourth Amendment, because the viewers as‐
sume that he is a criminal and decide to shun him. Of course 
the  Fourth  Amendment  does  not  mention  privacy  or  create 
any  right  of  privacy.  It  requires  that  searches  be  reasonable 
but  does  not  require  a  warrant  or  other  formality  designed 
to balance investigative need against a desire for privacy; the 
only  reference  to  warrants  is  a  prohibition  of  general  war‐
rants.  And  although  the  Supreme  Court  has  read  into  the 
amendment  a  qualified  protection  against  invasions  of  pri‐
vacy, its recent decision in Grady v. North Carolina, 135 S. Ct. 
1368, 1371 (2015) (per curiam), indicates that electronic mon‐
No. 15‐3225                                                            5 


itoring of sex offenders is permitted if reasonable, cf. Samson 
v. California, 547 U.S. 843, 848–50 (2006); Vernonia School Dis‐
trict 47J v. Acton, 515 U.S. 646, 652–53 (1995); Skinner v. Rail‐
way Labor Executives’ Ass’n, 489 U.S. 602, 618–24 (1989)—and 
that standard is satisfied in this case. 
      Having to wear a GPS anklet monitor is less restrictive, 
and  less  invasive  of  privacy,  than  being  in  jail  or  prison,  or 
for  that  matter  civilly  committed,  which  realistically  is  a 
form of imprisonment. The plaintiff argues that because he is 
not on bail, parole, probation, or supervised release, and so 
is  free  of  the  usual  restrictions  on  the  freedom  of  a  person 
accused or convicted of a crime, there is no lawful basis for 
requiring  him  to  wear  the  anklet  monitor.  But  this  misses 
two  points.  The  first  is  the  nature  of  the  crimes  he  commit‐
ted—sexual  molestation  of  prepubescent  children.  In  other 
words the plaintiff is a pedophile, which, as the psychologist 
who evaluated him explained, “predisposes [the plaintiff] to 
commit sexually violent acts. … [I]t is well understood in my 
profession that pedophilia in adults cannot be changed, and 
I  concluded  that  Mr.  Belleau  had  not  shown  that  he  could 
suppress or manage his deviant desire.” The compulsive na‐
ture of such criminal activity is recognized in Rules 414 and 
415 of the Federal Rules of Evidence, which in contrast to the 
rules governing cases involving other crimes allow evidence 
of the defendant’s other crimes, or acts, of sexual molestation 
of children to be introduced in evidence in a criminal or civil 
case in which the defendant is accused of such molestation. 
    The  plaintiff  in  our  case  is  about  to  turn  73,  however, 
and  he  argues  that  he  has  “aged  out”  of  pedophilic  acts. 
There is evidence that the arrest rate of pedophiles declines 
with age, and from this it can be inferred that pedophilic acts 
probably decline with age as well, though there are no relia‐
6                                                          No. 15‐3225 


ble  statistics  on  the  acts,  as  distinct  from  the  arrests  for  en‐
gaging  in  the  acts.  There  is  no  reason  to  think  that  the  acts 
decline to zero. Most men continue to be sexually active into 
their 70s, and many remain so in their 80s and even 90s. Sta‐
cy  Tessler  Lindau  et  al.,  “A  Study  of  Sexuality  and  Health 
among Older Adults in the United States,” 357 New England 
J. Medicine 762–74 (Aug. 23, 2007). And even if not physically 
capable  of  the  common  forms  of male  sexual  activity,  older 
men can still molest and grope young children. 
     The psychologist who recommended that the plaintiff be 
released  from  civil  commitment  opined  that  the  risk  of  the 
plaintiff’s  being  charged  or  convicted  of  further  sex  crimes 
against  young  children  had  been  16  percent  when  he  was 
released from civil commitment and could be expected to be 
about  8  percent  at  the  time  of  the  district  judge’s  summary 
judgment  order  this  past  September.  It  is  important  to  un‐
derstand  however  that  such  estimates,  based  on  personal 
characteristics, such as age, number of past convictions, and 
type of victim, pertain only to the odds that the released of‐
fender will subsequently be arrested for or convicted of—in 
short,  detected—committing  further  sex  crimes.  Gregory 
DeClue & Denis L. Zavodny, “Forensic Use of the Static‐99R: 
Part  4.  Risk  Communication,”  1  Journal  of  Threat  Assessment 
& Management 145, 149 (2014). In the words of the psycholo‐
gist,  “actuarial  scales  …  underestimate  the  risk  an  offender 
will commit an offense over [his] lifetime.” 
     There is serious underreporting of sex crimes, especially 
sex  crimes  against  children.  A  nationwide  study  based  on 
interviews  with  children  and  their  caretakers  found  that  70 
percent  of  child  sexual  assaults  reported  in  the  interviews 
had  not  been  reported  to  police.  David  Finkelhor,  Heather 
No. 15‐3225                                                           7 


Hammer, & Andrea J. Sedlak, “Sexually Assaulted Children: 
National Estimates & Characteristics,” Juvenile Justice Bulletin 
8  (August  2008).  The  true  level  of  underreporting  must  be 
even  higher,  because  the  study  did  not  account  for  sexual 
assaults that go unreported in the interviews. Another study 
finds that 86 percent of sex crimes against adolescents go un‐
reported to police or any other authority, such as a child pro‐
tective  service.  U.S.  Dept.  of  Justice,  Office  of  Justice  Pro‐
grams,  “Youth  Victimization:  Prevalence  and  Implications” 
6  (April  2003);  see  also  Candace  Kruttschnitt,  William  D. 
Kalsbeek & Carol C. House (eds.), National Research Coun‐
cil,  Estimating  the  Incidence  of  Rape  and  Sexual  Assault  36–38 
(2014). 
      And  even  if  we  credit  the  8  and  16  percent  figures  the 
plaintiff can’t be thought just a harmless old guy. Readers of 
this  opinion  who  are  parents  of  young  children  should  ask 
themselves whether they should worry that there are people 
in  their  community  who  have  “only”  a  16  percent  or  an  8 
percent probability of molesting young children—bearing in 
mind  the  lifelong  psychological  scars  that  such  molestation 
frequently  inflicts.  See,  e.g.,  Christina  Rainville,  “Using  Un‐
diagnosed  Post‐Traumatic  Stress  Disorder  to  Prove  Your 
Case: A Child’s Story,” 31 Child Law Practice 97 (2012); Beth 
E.  Molnar,  Stephen  L.  Buka  &  Ronald  C.  Kessler,  “Child 
Sexual  Abuse  and  Subsequent  Psychopathology:  Results 
from the National Comorbidity Survey,” 91 American J. Pub‐
lic Health 753 (2001). The Supreme Court in Smith v. Doe, 538 
U.S. 84, 103 (2003), remarked on “the high rate of recidivism 
among convicted sex offenders and their dangerousness as a 
class.  The  risk  of  recidivism  posed  by  sex  offenders  is 
‘frightening and high.’ McKune v. Lile, 536 U.S. 24, 34 (2002); 
see also id. at 33 (‘When convicted sex offenders reenter soci‐
8                                                        No. 15‐3225 


ety,  they  are  much  more  likely  than  any  other  type  of  of‐
fender to be rearrested for a new rape or sexual assault’ (cit‐
ing U.S. Dept. of Justice, Bureau of Justice Statistics, Sex Of‐
fenses and Offenders 27 (1997); U.S. Dept. of Justice, Bureau of 
Justice Statistics, Recidivism of Prisoners Released in 1983, p. 6 
(1997))).”  
    Of  child  molesters  released  from  prison  in  1994,  39  per‐
cent were rearrested (though not necessarily for child moles‐
tation)  within  three  years.  U.S.  Dept.  of  Justice,  Bureau  of 
Justice  Statistics,  Recidivism  of  Sex  Offenders  Released  from 
Prison  in  1994,  p.  17,  tab.  10  (Nov.  2003).  Although  non‐sex 
offenders had a higher rearrest rate (68 percent) than sex of‐
fenders and only 3 percent of child molesters were rearrest‐
ed  for  a  child‐molestation  offense,  id.  at  14,  17,  these  num‐
bers don’t take account of the very high rate of underreport‐
ing  of  sex  offenses.  If  only  20  percent  of  child  molestations 
result  in  an  arrest,  the  3  percent  recidivism  figure  implies 
that as many as 15 percent of child molesters released from 
prison  molest  again.  That’s  a  high  rate  when  one  considers 
the  heavy  punishment  they  face  if  caught  recidivating,  and 
thus  is  further  evidence  of  the  compulsive  nature  of  their 
criminal activity. 
      In  short,  the  plaintiff  cannot  be  certified  as  harmless 
merely because he no longer is under any of the more famil‐
iar  kinds  of  post‐imprisonment  restriction.  As  for  his  civil 
commitment  having  been  terminated  on  the  basis  of  a  psy‐
chologist’s  determination  that  he  was  not  more  likely  than 
not  to  molest  children  any  longer,  we  doubt  that  the  com‐
munity  would  or  should  be  reassured  by  a  psychologist’s 
guess that a pedophile has “only” (say) a 49 percent chance 
of  reoffending,  or  even  the  16  percent  chance  estimated  in 
No. 15‐3225                                                           9 


this  case—especially  given  all  the  accompanying  negatives 
in  the  psychologist’s  report.  His  affidavit  states  that  the 
plaintiff is a pedophile and that “pedophilia in adults cannot 
be  changed,  and  …  [the  plaintiff]  had  not  shown  that  he 
could suppress or manage his deviant arousal,” “had not re‐
duced his sexual deviance and had not shown that he could 
suppress or manage his deviant arousal,” “had a mental dis‐
order that predisposed him to commit sexually violent acts,” 
and “was not eligible for supervised release because he had 
not made significant progress in treatment.” There is the fur‐
ther  problem  that  the  16  percent  figure  is  just  a  guess,  and 
the even more serious problem that the figure implies that of 
every  six  pedophiles  with  characteristics  similar  to  those  of 
the plaintiff in this case one will resume molesting children 
after  his  release  from  prison.  Assuming  that  the  anklet 
would  (for  reasons  we’ll  explain)  deter  that  person,  requir‐
ing that it be worn is a nontrivial protection for potential vic‐
tims of child molestation. 
     The focus must moreover be on the incremental effect of 
the challenged statute on the plaintiff’s privacy, and that ef‐
fect  is  slight  given  the  decision  by  Wisconsin—which  he 
does not challenge—to make sex offenders’ criminal records 
and  home  addresses  public.  These  records  are  downloaded 
by  private  websites  such  as  Family  Watchdog  that  enable 
anyone  with  access  to  the  Internet  to  determine  whether  a 
sex  offender—more  precisely  anyone  who  has  ever  been 
convicted  of  a  sexual  offense  serious  enough  to  be  made 
public  by  the  state—lives  near  him.  One  of  the  members  of 
this  appellate  panel,  out  of  curiosity  stimulated  by  another 
sex  offender  privacy  case,  visited  Family  Watchdog  and 
learned that there were several (one hopes reformed—but it 
is only a hope) sex offenders living on his street. 
10                                                        No. 15‐3225 


     So the plaintiff’s privacy has already been severely cur‐
tailed as a result of his criminal activities, and he makes no 
challenge to that loss of privacy. The additional loss from the 
fact  that  occasionally  his  trouser  leg  hitches  up  and  reveals 
an  anklet  monitor  that  may  cause  someone  who  spots  it  to 
guess  that  this  is  a  person  who  has  committed  a  sex  crime 
must be slight. 
     For it’s not as if the Department of Corrections were fol‐
lowing  the  plaintiff  around,  peeking  through  his  bedroom 
window, trailing him as he walks to the drug store or the lo‐
cal Starbucks, videotaping his every move, and through such 
snooping learning (as the amicus curiae brief of the Electron‐
ic  Frontier  Foundation  would  have  it)  “whether  he  is  a 
weekly  church  goer,  a  heavy  drinker,  a  regular  at  the  gym, 
an  unfaithful  husband,”  etc.  (quoting  United  States  v. 
Maynard,  615  F.3d  544,  562  (D.C.  Cir.  2010)).  The  fruits  of 
such surveillance techniques would be infringements of pri‐
vacy that the Supreme Court deems serious. See, e.g., Kyllo v. 
United States, 533 U.S. 27, 33–36 (2001); see also Katz v. United 
States, 389 U.S. 347, 361 (1967) (Harlan, J., concurring); United 
States  v.  Jones,  132  S.  Ct.  945,  954–56  (2012)  (Sotomayor,  J., 
concurring); id. at 963–64 (Alito, J., concurring). But nothing 
of that kind is involved in this case, quite apart from the fact 
that persons who have demonstrated a compulsion to com‐
mit very serious crimes and have been civilly determined to 
have a more likely  than  not chance of reoffending must ex‐
pect to have a diminished right of privacy as a result of the 
risk of their recidivating—and as Justice Harlan explained in 
his influential concurrence in the Katz case, the only expecta‐
tion of privacy that the law is required to honor is an “expec‐
tation  …  that  society  is  prepared  to  recognize  as  ‘reasona‐
ble.’” 389 U.S. at 361. 
No. 15‐3225                                                         11 


     Rather,  every  night  the  Department  of  Corrections 
makes a map of every anklet wearer’s whereabouts that day 
so that should he be present at a place where a sex crime has 
been  committed,  or  be  hanging  around  school  playgrounds 
or  otherwise  showing  an  abnormal  interest  in  children  not 
his own, the police will be alerted to the need to conduct an 
investigation.  But  the  main  ”objective  of  the  searches  [the 
mapping, in this case] was [not] to generate evidence for law 
enforcement purposes,” as in Ferguson v. City of Charleston, 532 
U.S. 67, 83 (2001) (emphasis in original), but instead to deter 
future offenses by making the plaintiff aware that he is being 
monitored and is likely therefore to be apprehended should 
a sex crime be reported at a time, and a location, at which he 
is present. 
      The plaintiff’s argument that his monitoring violates the 
Fourth  Amendment  is  further  weakened  when  we  consider 
the concession by his lawyer at oral argument that the Wis‐
consin  legislature  could,  without  violating  the  Fourth 
Amendment, make lifetime wearing of the anklet monitor a 
mandatory  condition  of  supervised  release  for  anyone  con‐
victed of sexual molestation of a child. That would be a like‐
ly, and seemingly an unassailable, response of the legislature 
to  a  decision  by  this  court  upholding  the  district  court’s  in‐
validation  of  the  GPS‐monitoring  statute—which  is  to  say 
that  for  pedophiles  to  prevail  in  cases  such  as  this  would 
give them only a hollow victory. 
    It’s untrue that “the GPS device burdens liberty … by its 
continuous  surveillance  of  the  offender’s  activities,”  Com‐
monwealth v. Cory, 911 N.E.2d 187, 196–97 (Mass. 2009); it just 
identifies locations; it  doesn’t reveal what the  wearer of the 
device  is  doing  at  any  of  the  locations.  And  its  “burden” 
12                                                       No. 15‐3225 


must  in  any  event  be  balanced  against  the  gain  to  society 
from requiring that the anklet monitor be worn. It is because 
of  the  need  for  such  balancing  that  persons  convicted  of 
crimes, especially very serious crimes such as sexual offenses 
against minors, and especially very serious crimes that have 
high  rates  of  recidivism  such  as  sex  crimes,  have  a  dimin‐
ished  reasonable  constitutionally  protected  expectation  of 
privacy. 
     So  let’s recapitulate  the  gain  to  society from GPS moni‐
toring of convicted sexual molesters. Every night as we said 
a  unit  of  the  Department  of  Corrections  downloads  the  in‐
formation  collected that  day by the anklet monitor and cre‐
ates a map showing all the locations at which the wearer was 
present during the day and what time he was present at each 
location.  Should  a  sexual  offense  be  reported  at  a  location 
and  time  at  which  the  map  shows  the  person  wearing  the 
anklet  to  have  been  present,  he  becomes  a  suspect  and  a 
proper  target  of  investigation.  But  by  the  same  token  if  he 
was  not at  the  scene  of the crime when  the  crime  was com‐
mitted,  the  anklet  gives  him  an  ironclad  alibi.  Missing  this 
point,  the  amicus  curiae  brief  of  the  Electronic  Frontier 
Foundation in support of the plaintiff criticizes anklet moni‐
toring for its accuracy! 
     A  study  of  similar  GPS  monitoring  of  parolees  in  Cali‐
fornia  found  that  they  were  half  as  likely  as  traditional  pa‐
rolees  to  be  arrested  for  or  convicted  of  a  new  sex  offense. 
Stephen V. Gies, et al., “Monitoring High‐Risk Sex Offenders 
with  GPS  Technology:  An  Evaluation  of  the  California  Su‐
pervision  Program,”  Final  Report,  pp.  3‐11,  3‐13  (March 
2012).  There  is  no  reason  to  think  that  GPS  monitoring  of 
No. 15‐3225                                                        13 


convicted  child  molesters  in  Wisconsin  is  any  less  effica‐
cious. 
     Given how slight is the incremental loss of privacy from 
having to wear the anklet monitor, and how valuable to so‐
ciety  (including  sex  offenders  who  have  gone  straight)  the 
information collected by the monitor is, we can’t agree with 
the district judge that the Wisconsin law violates the Fourth 
Amendment. The plaintiff argues that monitoring a person’s 
movements  requires  a  search  warrant.  That’s  absurd.  The 
test is reasonableness, not satisfying a magistrate. Consider a 
neighborhood  in  which  illegal  drug  dealing  is  common. 
There  will  be  an  enhanced  police  presence  in  the  neighbor‐
hood  and,  probably  more  important,  several  former  or  pre‐
sent  drug  dealers  whom  the  police  have  enlisted  as  under‐
cover agents. The result will be surveillance of the drug sce‐
ne.  No  one  (unless  it’s  the  plaintiff’s  lawyer  in  this  case) 
thinks that such surveillance requires a warrant. 
     Or suppose police place hidden cameras in traffic lights 
to  detect  drivers  who  run  red  lights.  That  is  investigative 
surveillance  similar  to  what  the  Wisconsin  Department  of 
Corrections  is  doing  with  regard  to  potential  sex  offenders, 
yet  no  warrant  is  required  for  traffic  surveillance.  It  would 
be odd to think that the Department of Corrections could not 
use  GPS  monitoring  to  determine  the  plaintiff’s  location  at 
all times, but could have one of its agents follow him when‐
ever he left his house. 
     It would be particularly odd to think that all searches re‐
quire a warrant just because most of them invade privacy to 
a  greater  or  lesser  extent.  The  terms  of  supervised  release, 
probation, and parole often authorize searches by probation 
officers without the officers’ having to obtain warrants, and 
14                                                         No. 15‐3225 


the  Supreme  Court  has  held  that  such  warrantless  searches 
do  not  violate  the  Fourth  Amendment  as  long  as  they  are 
reasonable.  Samson  v.  California,  supra;  United  States  v. 
Knights, 534 U.S. 112, 118–120 (2001). The “search” conduct‐
ed in this case via the anklet monitor is less intrusive than a 
conventional  search.  Such  monitoring  of  sex  offenders  is 
permissible  if  it  satisfies  the  reasonableness  test  applied  in 
parolee and special‐needs cases.  Grady v. North Carolina, su‐
pra, 135 S. Ct.  at  1371. Wisconsin’s ankle  monitoring of Bel‐
leau is reasonable. 
      We  conclude  that  there  was  no  violation  of  the  Fourth 
Amendment, and so we turn to whether the GPS‐monitoring 
statute is an ex post facto law, as it took effect after the plain‐
tiff  had  committed  the  crimes  for  which  he  had  been  con‐
victed.  A  statute  is  an  ex  post  facto  law  only  if  it  imposes 
punishment. Smith v. Doe, supra, 538 U.S. at 92–96. The moni‐
toring law is not punishment; it is prevention. See, e.g., id. at 
97–106; Mueller v. Raemisch, 740 F.3d 1128, 1133–35 (7th Cir. 
2014);  Doe  v.  Bredesen,  507  F.3d  998  (6th  Cir.  2007);  cf.  Con‐
necticut Dept. of Public Safety v. Doe, 538 U.S. 1 (2003); City of 
Indianapolis  v.  Edmond,  531  U.S.  32,  44–46  (2000);  Michigan 
Dept.  of  State  Police  v.  Sitz,  496  U.S.  444  (1990);  Skinner  v. 
Railway Labor Executives’ Ass’n, supra, 489 U.S. at 620–21, 630. 
The  plaintiff  does  not  quarrel  with  his  civil  commitment; 
even  though  it  took  away  his  freedom  and  was  in  most  re‐
spects indistinguishable from confining him in prison, it was 
not ex post facto punishment because the aim was not to en‐
hance  the  sentences  for  his  crimes  but  to  prevent  him  from 
continuing  to  molest  children.  In  Kansas  v.  Hendricks,  521 
U.S.  346,  368–69  (1997),  the  Supreme  Court  held  that  civil 
commitment  of  sex  offenders  who  have  completed  their 
prison sentences but are believed to have a psychiatric com‐
No. 15‐3225                                                          15 


pulsion to repeat such offenses is not punishment as under‐
stood in the Constitution; it is prevention. The aim of the an‐
klet monitor statute is the same, and the difference between 
having  to  wear  the  monitor  and  being  civilly  committed  is 
that the former measure is less likely to be perceived as pun‐
ishment than is being imprisoned in an asylum for the crim‐
inally  insane.  So  if  civil  commitment  is  not  punishment,  as 
the Supreme Court has ruled, then a fortiori neither is having 
to wear an anklet monitor. It is not “excessive with respect to 
[the  nonpunitive]  purpose,”  Smith  v.  Doe,  supra,  538  U.S.  at 
97,  for  Wisconsin  to  conclude  that  all  formerly  committed 
sex  offenders  pose  too  great  a  risk  to  the  public  to  be  re‐
leased without monitoring. 
    Having  to  wear  the  monitor  is  a  bother,  an  inconven‐
ience, an annoyance, but no more is punishment than being 
stopped  by  a  police  officer  on  the  highway  and  asked  to 
show your driver’s license is punishment, or being placed on 
a sex offender registry, held by the Supreme Court in Smith 
v. Doe, supra, and by our court in Mueller v. Raemisch, supra, 
740  F.3d  at  1133,  not  to  be  punishment.  But  while  citing 
Smith  v.  Doe  the  district  judge  in  this  case  did  not  properly 
apply  that  decision,  but  instead  embraced  the  hyperbolic 
statement in Riley v. New Jersey State Parole Bd., 98 A.3d 544, 
559 (N.J.  2014),  that  “the tracking device attached to  Riley’s 
ankle identifies Riley as a sex offender no less clearly than if 
he  wore  a  scarlet  letter.”  No,  the  aim  of  requiring  a  person 
who  has  psychiatric  compulsion  to  abuse  children  sexually 
to wear a GPS monitor is not to shame him, but to discour‐
age him from yielding to his sexual compulsion, by increas‐
ing the likelihood that if he does he’ll be arrested because the 
Department of Corrections will have incontestable evidence 
16                                                        No. 15‐3225 


that he was at the place where and at the time when a sexual 
offense was reported to have occurred.  
      To  return  to  our  traffic  analogy  briefly:  no  one  thinks 
that a posted speed limit is a form of punishment. It is a pun‐
ishment  trigger  if  the  police  catch  you  violating  the  speed 
limit, but police are not required to obtain a warrant before 
stopping a speeding car. The anklet monitor law is the same: 
it  tells  the  plaintiff—if  you  commit  another  sex  offense, 
you’ll  be  caught  and  punished,  because  we  know  exactly 
where you are at every minute of every day. Similar statutes 
in  other  states  have  reduced  sex‐crime  recidivism.  And 
though no one doubts the propriety of parole supervision of 
sex criminals though it diminishes parolees’ privacy, a study 
by the National Institute of Justice finds that GPS monitoring 
of  sex  criminals  has  a  greater  effect  in  reducing  recidivism 
than traditional parole supervision does. Gies et al., supra, at 
vii, 3‐11, 3‐13. 
                                                            REVERSED 
No. 15‐3225                                                       17 

   FLAUM, Circuit Judge, concurring in the judgment.  
    I  concur  in  the  judgment  that  the  Wisconsin  GPS  moni‐
toring statute, Wis. Stat. § 301.48, does not violate the Fourth 
Amendment  or  the  Ex  Post  Facto  Clause  as  applied  to  Mi‐
chael Belleau. 
     The challenge presented by this appeal requires address‐
ing  substantial  competing  interests:  an  individual’s  right  to 
privacy from government monitoring, on the one hand, and 
the state’s interest  in protecting  children from  sexual abuse, 
on  the  other.  Both  the  Fourth  Amendment  and  the  Ex  Post 
Facto Clause require balancing these respective interests, the 
difficulty of which is reflected by the split of appellate courts 
that have faced constitutional challenges to similar laws. See 
Doe v. Bredesen, 507 F.3d 998 (6th Cir. 2007) (upholding Ten‐
nessee’s GPS monitoring law); Riley v. New Jersey State Parole 
Bd.,  98  A.3d  544  (N.J.  2014)  (striking  down  New  Jersey’s 
monitoring  law);  State  v.  Bowditch,  700  S.E.2d  1  (N.C.  2010) 
(upholding North Carolina’s monitoring law); Commonwealth 
v.  Cory,  911  N.E.2d  187  (Mass.  2009)  (striking  down  Massa‐
chusetts’s monitoring law). 
    For  the  following  reasons,  I  have  determined  that  Wis‐
consin’s law is constitutional. My analysis is shaped by two 
overriding  considerations.  First,  sex  offenders  who  target 
children  pose  a  uniquely  disturbing  threat  to  public  safety. 
Their  crimes  are  especially  destructive  and  their  rate  of  re‐
cidivism is particularly high. These sexual predators victim‐
ize  children,  who  may  suffer  from  trauma  from  the  assault 
for the rest of their lives. The nature of these offenses, thus, 
places  the  state’s  interest  in  combating  these  particular  sex 
offenses  beyond  that  of  general  crime  control.  Because  the 
state’s  strong  interest  in  protecting  children  from  sexual 
18                                                      No. 15‐3225 

predators  is  paramount,  I  conclude  that  the  balance  should 
tip in favor of these laws. 
     Second,  I  am  mindful  that  the  burden  imposed  by  the 
law at issue is affected by the technology that enables it. As 
GPS technology becomes more available and affordable, we 
should approach the government’s use of it with caution, to 
ensure that it does not upset the balance of rights bestowed 
by the Constitution. “GPS monitoring—by making available 
at  a  relatively  low  cost  such  a  substantial  quantum  of  inti‐
mate information about any person whom the Government, 
in its unfettered discretion, chooses to track—may ‘alter the 
relationship between citizen and government in a way that is 
inimical to democratic society.’” United States v. Jones, 132 S. 
Ct. 945, 956 (2012) (Sotomayor, J., concurring) (quoting Unit‐
ed  States  v.  Cuevas‐Perez,  640  F.3d  272,  285  (7th  Cir.  2011) 
(Flaum, J., concurring)). 
     By  the  same  token,  GPS  technology  has  the  potential  to 
facilitate effective public policy. Used appropriately, GPS de‐
vices can replace more invasive forms of supervision, as well 
as  long  prison  sentences,  benefiting  convicted  criminals  as 
well  as  society.  And  as  technology  advances,  many  of  the 
current  incidental  burdens  imposed  by  devices  like  this 
one—such  as  wearing  a  bulky  ankle  bracelet  and  charging 
the device for an hour each day—will fall away, leaving only 
the burden on privacy. Although privacy is a value of consti‐
tutional magnitude, it must yield, on occasion, to the state’s 
substantial interest to protect the public through reasonable 
regulations in appropriate circumstances. This case presents 
one of those circumstances. 
       
No. 15‐3225                                                           19 

                                   I. 
     In Grady v. North Carolina, 135 S. Ct. 1368 (2015) (per curi‐
am),  the  Supreme  Court  considered  whether  North  Caroli‐
na’s  GPS  monitoring  statute,  which  is  functionally  identical 
to  the  one  at  issue  in  this  case,  effected  a  search  under  the 
Fourth Amendment. The Court concluded that GPS monitor‐
ing by means of an ankle bracelet constitutes such a search. 
Id. at 1371. However, Grady left open the question of whether 
this  search  was  unreasonable,  and  thus,  whether  it  violated 
the Fourth Amendment: 
        The  Fourth  Amendment  prohibits  only  unrea‐
        sonable searches. The reasonableness of a search 
        depends  on  the  totality  of  the  circumstances, 
        including the nature and purpose of the search 
        and  the  extent  to  which  the  search  intrudes 
        upon reasonable privacy expectations. See, e.g., 
        Samson v. California, 547 U.S. 843 (2006) (suspi‐
        cionless  search  of  parolee  was  reasonable); 
        Vernonia  School  Dist.  47J  v.  Acton,  515  U.S.  646 
        (1995) (random drug testing of student athletes 
        was  reasonable).  The  North  Carolina  courts 
        did  not  examine  whether  the  State’s  monitor‐
        ing  program  is  reasonable—when  properly 
        viewed  as  a  search—and  we  will  not  do  so  in 
        the first instance. 
Id. (parallel citations omitted). Hence, Grady directs us to ex‐
amine  whether  the  search  is  reasonable  by  pointing  to  two 
threads of Fourth Amendment case law: searches of individ‐
uals  with  diminished  expectation  of  privacy,  such  as  parol‐
ees, and “special needs” searches. 
20                                                         No. 15‐3225 

    I  believe  that  Wisconsin’s  GPS  monitoring  program  is  a 
reasonable  special  needs  search.  The  special  needs  doctrine 
applies to suspicionless searches designed to serve needs be‐
yond the normal need of law enforcement. Vernonia Sch. Dist. 
47J  v.  Acton,  515  U.S.  646,  653  (1995).  A  program  does  not 
serve a special need when the primary purpose “is to uncov‐
er  evidence  of  ordinary  criminal  wrongdoing”  or  “is  ulti‐
mately  indistinguishable  from  the  general  interest  in  crime 
control.”  City  of  Indianapolis  v.  Edmond,  531  U.S.  32,  42,  44 
(2000). 
    In  Green  v.  Berge,  354  F.3d  675  (7th  Cir.  2004),  this  Court 
upheld Wisconsin’s DNA collection law, which permitted the 
state  to  collect  and  store  DNA  samples  from  all  prisoners 
convicted  of  felonies.  Id.  at  676.  After  examining  the  Su‐
preme  Court’s  jurisprudence  on  special  needs  searches,  we 
adopted  the  view  that  a  program  satisfies  a  special  need  if 
the  program  “is  not  undertaken  for  the  investigation  of  a 
specific  crime.”  Id.  at  678.  Because  the  DNA  law’s  primary 
purpose  was  “not  to  search  for  ‘evidence’  of  criminal 
wrongdoing,” but rather “to obtain reliable proof of a felon’s 
identity,” the program satisfied a special need. Id. 
    Wisconsin’s GPS program is also designed to serve a spe‐
cial need. The program reduces recidivism by letting offend‐
ers know that they are being monitored and creates a reposi‐
tory  of  information  that  may  aid  in  detecting  or  ruling  out 
involvement  in  future  sex  offenses.  These  goals  are  not  fo‐
cused  on  obtaining  evidence  to  investigate  a  particular 
crime. Information gathered from this program may, at some 
later time, be used as evidence in a criminal prosecution, but 
that is not the primary purpose of the program. Indeed, the 
No. 15‐3225                                                             21 

program  is  setup  to  obviate  the  likelihood  of  such  prosecu‐
tions. 
     Even if the program does serve a special need, one must 
still “undertake a context‐specific inquiry, examining closely 
the competing  private and public  interests  advanced by the 
parties.” Chandler v. Miller, 520 U.S. 305, 314 (1997). Turning 
first to the public interest, in this case, the state’s interest can 
hardly be overstated. One of the government’s fundamental 
responsibilities  is  to  protect  the  public.  That  interest  is  par‐
ticularly strong when the threat of criminal conduct is so ob‐
viously  harmful  to  juvenile  victims,  who  are  innocent  and 
defenseless.  See  McKune  v.  Lile,  536  U.S.  24,  32–33  (2002) 
(emphasizing  the  seriousness  of  the  threat  posed  by  sex  of‐
fenders  and  noting  the  government’s  “vital  interest  in  reha‐
bilitating convicted sex offenders”). 
    On the other hand, the privacy interest at issue here is al‐
so  strong.  GPS  data  allow  the  government  to  “reconstruct 
someone’s specific  movements down  to the minute,” gener‐
ating “a wealth of detail about her familial, political, profes‐
sional, religious, and sexual associations.” Riley v. California, 
134  S.  Ct.  2473,  2490  (2014)  (quoting  Jones,  565  U.S.  at  955 
(Sotomayor,  J.,  concurring)).  Further,  the  GPS  monitoring 
provided  under  the  Wisconsin  law  occurs  constantly,  lasts 
indefinitely, and is the subject of periodic government scru‐
tiny.  Accordingly,  this  monitoring  program  is  uniquely  in‐
trusive,  likely  more  intrusive  than  any  special  needs  pro‐
gram upheld to date by the Supreme Court. See, e.g., Michi‐
gan  Dept.  of  State  Police  v.  Sitz,  496  U.S.  444  (1990)  (sobriety 
checkpoints);  Skinner  v.  Railway  Labor  Executives’  Ass’n,  489 
U.S. 602 (1989) (drug testing for railway employees involved 
22                                                      No. 15‐3225 

in  train  accidents);  New  York  v.  Burger,  482  U.S.  691  (1987) 
(administrative inspection of a closely regulated business). 
    Nevertheless, the weight of this privacy interest is some‐
what  reduced  by  Belleau’s  diminished  expectation  of  priva‐
cy.  The  Supreme  Court  has  established  that  parolees  and 
probationers  have  a  diminished  expectation  of  privacy.  See 
Samson v. California, 547 U.S. 843, 850 (2006); United States v. 
Knights, 534 U.S. 112, 119–121 (2001). Because of their status, 
parolees  and  probations  may  be  subject  to  highly  intrusive 
searches,  including  suspicionless  searches  of  their  person 
and  warrantless  searches  of  their  homes,  at  any  time.  See 
Samson, 547 U.S. at 852.  
    Felons also are expected to forfeit some of their constitu‐
tional  rights  as  result  of  their  status.  For  example,  felons 
cannot legally own a firearm and they may be subject to dis‐
enfranchisement.  As  my  colleague  Judge  Easterbrook  has 
suggested,  a  felon’s  expectation  of  privacy  lies  somewhere 
in‐between that of a parolee or probationer and an ordinary 
citizen.  See  Green,  354  F.3d  at  680  (Easterbrook,  J.,  concur‐
ring) (“Established criminality may be the basis of legal obli‐
gations  that  differ  from  those  of  the  general  population.”). 
This is clearly true of convicted sex offenders, who are com‐
monly  subjected  to  restrictions  beyond  that  of  an  ordinary 
felon,  such  as  mandatory  registration  laws  and  civil  com‐
mitment. 
     As  noted  above,  the  special  needs  balancing  inquiry  is 
context  specific.  See  Skinner,  489  U.S.  at  619  (“When  faced 
with such special needs, we have not hesitated to balance the 
governmental and privacy interests to assess the practicality 
of  the  warrant  and  probable‐cause  requirements  in  the  par‐
ticular context.”). Therefore, this inquiry must be sensitive to 
No. 15‐3225                                                         23 

the particular purpose for which the program is designed in 
assessing  whether  the  traditional  safeguards  of  probable 
cause and a warrant should apply. Here, the program is de‐
signed  to  prevent  and  possibly  solve  sex  offenses  in  the  fu‐
ture. In this scenario, there is no specific crime to give rise to 
probable  cause,  or  even  reasonable  suspicion.  Accordingly, 
the traditional safeguards of the Fourth Amendment, such as 
the warrant requirement, are unworkable. 
    Given  the  practical  constraints  to  accomplishing  the 
state’s  purposes,  this  program  is  relatively  limited  in  its 
scope. Police do not administer the program, or even access 
the  GPS  data  unless  they  have  some  reason  to  specifically 
request  it.  Even  the  Department  of  Corrections  does  not  re‐
view  Belleau’s  location  in  real‐time,  but  only  at  the  end  of 
each  day.  Additionally,  the  program  is  narrowly  designed 
only  to  track  Belleau’s  location.  It  does  not  infringe  on  Bel‐
leau’s  freedom  of  movement.  Other  than  wearing  the  GPS 
device at all times and charging it as needed, Belleau may go 
where he pleases, when he pleases. In fact, Belleau may even 
leave  Wisconsin,  at  which  point  his  GPS  monitoring  will 
terminate. 
    Therefore,  despite  the  constitutional  magnitude  of  the 
privacy interest at stake, the monitoring scheme constitutes a 
reasonable special needs search. In my view, it does not vio‐
late the Fourth Amendment. 
                                  II. 
   The Ex Post Facto Clause provides that “No state shall … 
pass any … ex post facto Law.” U.S. Const. art. I, § 10, cl. 1. 
The  Clause  prohibits  a  state  from  enacting  any  law  “which 
imposes a punishment for an act which was not punishable 
24                                                       No. 15‐3225 

at the time it was committed; or imposes additional punish‐
ment to that then prescribed.” Weaver v. Graham, 450 U.S. 24, 
28 (1981) (quoting Cummings v. Missouri, 4 Wall. 277, 325–26, 
(1866)). In short, to demonstrate that the monitoring law vio‐
lates the Ex Post Facto Clause, Belleau must show that it im‐
poses a retroactive punishment. See United States v. Leach, 639 
F.3d 769, 772 (7th Cir. 2011). 
    Unquestionably, this law applies retroactively to Belleau. 
A law is retroactive if it “changes the legal consequences of 
acts completed before its effective date.” Weaver, 450 U.S. at 
31.  The  monitoring  law  was  enacted  in  2006  and  went  into 
effect in 2007, however, Belleau committed his crimes in the 
1980s,  he  was  convicted  in  the  1990s,  and  he  completed  his 
sentence in 2005. 
    Defendants contend that the law does not apply retroac‐
tively because it was triggered by Belleau’s release from civil 
commitment, which occurred in 2010, after the statute went 
into  effect.  Not  so.  The  burden  imposed  by  the  law  is  at‐
tributable to Belleau’s original convictions. Belleau could on‐
ly be placed in civil commitment in the first place because of 
his convictions, which occurred years before the monitoring 
law  was  enacted.  See  Wis.  Stat.  §  980.01(7)  (requiring  that  a 
person subject to civil commitment “has been convicted of a 
sexually violent offense ….”). Hence, this law applies retro‐
actively. 
    Next,  accepting  retroactivity,  one  must  address  whether 
the  law  imposes  a  punishment.  The  Supreme  Court  has  es‐
tablished  a  two‐step  framework  for  making  this  determina‐
tion.  First,  did  the  legislature  intended  to  impose  a  punish‐
ment. Smith v. Doe, 538 U.S. 84, 92 (2003). “If the intention of 
the legislature was to impose punishment, that ends the in‐
No. 15‐3225                                                       25 

quiry.  If,  however,  the  intention  was  to  enact  a  regulatory 
scheme that is civil and nonpunitive, we must further exam‐
ine  whether  the  statutory  scheme  is  so  punitive  either  in 
purpose or effect as to negate [the State’s] intention to deem 
it civil.” Id. (internal quotation marks omitted) (alteration in 
original). 
    Belleau  contends  that  the  legislature’s  intent  was  puni‐
tive, not regulatory. An intent analysis examines the statute’s 
text  and  structure  to  determine  whether  the  legislature  “in‐
dicated  either  expressly  or  impliedly  a  preference  for  one 
label or the other.” Id. at 93 (internal quotation marks omit‐
ted).  The  Wisconsin  legislature  did  not  explicitly  label  this 
statute  as  punitive  or  nonpunitive.  Belleau  correctly  notes 
that  the  Wisconsin  Department  of  Correction,  which  tradi‐
tionally executes criminal sentences, administers the law. But 
the  Department  of  Corrections  also  administers  Wisconsin’s 
sex offender registry, which this Court held was not punitive 
in Mueller v. Raemisch, 740 F.3d 1128, 1133 (7th Cir. 2014). In 
fact, the monitoring statue at issue in this case is codified in 
the same chapter as the registration law. See Smith, 538 U.S. 
at  94  (“Other  formal  attributes  of  a  legislative  enactment, 
such as the manner of its codification … are probative of the 
legislature’s intent.”). 
    The language of the monitoring statute indicates that the 
legislature’s objective was to protect children, not punish sex 
offenders. See,  e.g.,  Wis. Stat. § 301.48(7)(e) (“The court may 
grant a petition filed … if it determines … that the person to 
whom the petition relates is permanently physically incapac‐
itated so that he or she is not a danger to the public.” (emphasis 
added)). A legislative restriction “incident of the State’s pow‐
er  to  protect  the  health  and  safety  of  its  citizens  …  evi‐
26                                                       No. 15‐3225 

denc[es] an intent to exercise that regulatory power, and not 
a purpose to add to the punishment of ex‐felons.” Flemming 
v.  Nestor,  363  U.S.  603,  616  (1960).  Accordingly,  I  conclude 
that the legislature did not intend to impose a punishment. 
    In any event, Belleau argues that the statute is punitive in 
effect. “[O]nly the clearest proof will suffice to override leg‐
islative  intent  and  transform  what  has  been  denominated  a 
civil  remedy  into  a  criminal  penalty.”  Smith,  538  U.S.  at  92 
(internal  quotation  marks  omitted).  In  Smith,  the  Supreme 
Court outlined five of the “Mendoza‐Martinez factors,” to de‐
termine the punitive effect of a statute. Id. at 97 (citing Ken‐
nedy v. Mendoza‐Martinez, 372 U.S. 144, 168–69 (1963)). These 
factors  examine  whether,  in  effect,  the  regulatory  scheme: 
“has  been  regarded  in  our  history  and  traditions  as  a  pun‐
ishment;  imposes  an  affirmative  disability  or  restraint;  pro‐
motes  the  traditional  aims  of  punishment;  has  a  rational 
connection  to  a  nonpunitive  purpose;  or  is  excessive  with 
respect to this purpose.” Id. They are neither exhaustive nor 
dispositive, they merely supply useful guideposts. Id. 
    Taking these factors one by one, first, GPS tracking does 
not  appear  similar  to  what  is  generally  considered  punish‐
ment. As an initial matter, GPS technology is relatively new 
and  this  technology  is  essential  to  the  operation  of  the  stat‐
ute.  For  that  reason,  it  is  distinguishable  from  traditional 
forms  of  punishment.  Belleau  argues  that  GPS  surveillance 
resembles forms of state supervision, such as probation, pa‐
role, and supervised release. But these forms of supervision 
are  quite  unlike  Wisconsin’s  GPS  monitoring  program.  His‐
torically,  government  supervision  has  functioned  by  impos‐
ing restrictions. See id. at 101 (“Probation and supervised re‐
lease  entail  a  series  of  mandatory  conditions  and  allow  the 
No. 15‐3225                                                         27 

supervising officer to seek the revocation of probation or re‐
lease  in  case  of  infraction.”).  By  contrast,  Wisconsin’s  law 
imposes essentially no such meaningful restrictions. 
    Belleau also attempts to liken this law to public shaming, 
such  as  branding. As  in  Smith,  “[a]ny  initial  resemblance  to 
[these] punishments is, however, misleading.” Id. at 98. The 
device  is  only  noticeable  in  public  at  times,  such  as  when 
Belleau  sits  down  or  walks  through  a  metal  detector.  But 
these  isolated  instances  are  readily  distinguishable  from 
shaming practices. Early forms of shaming were designed to 
be  noticeable,  even  prominent,  while  the  GPS  device  is  de‐
signed to be inconspicuous. The GPS device may “cause ad‐
verse  consequences  for  the  convicted  defendant,  running 
from  mild  personal  embarrassment  to  social  ostracism.  In 
contrast to  the colonial shaming punishments, however, the 
State  does  not  make  the  publicity  and  the  resulting  stigma 
an  integral  part  of  the  objective  of  the  regulatory  scheme.” 
Id. at 99. 
    Second, the law does not impose a significant affirmative 
disability  or  restraint.  Here,  any  disability  imposed  by  the 
law is “minor and indirect” and thus the effect is unlikely to 
be  punitive.  Id.  at  100.  Belleau  is  required  to  wear  the  GPS 
device at all times and further, he must charge it by plugging 
it into an electrical outlet for roughly one hour per day. The 
restraint imposed  by these requirements is minimal and  in‐
cidental  to  the  law’s  actual  purpose—tracking  Belleau’s 
whereabouts.  Indeed,  as  GPS  devices  become  smaller  and 
batteries  last  longer,  any  affirmative  restraint  imposed  by 
this law will, over time, become less and less burdensome.  
    Third, it is undisputed that the law promotes deterrence, 
a classic aim of punishment. In fact, deterrence appears to be 
28                                                       No. 15‐3225 

the  primary  purpose  of  the  law.  However,  the  fact  that  it 
might deter future crimes is not dispositive. Id. at 102 (“Any 
number of governmental programs might deter crime with‐
out  imposing punishment.”). Like  the sex  offender  registra‐
tion  law  at  issue  in  Smith,  the  monitoring  statute  is  not  re‐
tributive  because  it  imposes  as  little  burden  as  possible  on 
the  offender.  See  id.  Therefore,  the  law  is  consistent  with  a 
regulatory objective. 
    Fourth,  the  law  is  rationally  related  to  a  nonpunitive 
purpose. This factor is perhaps the “[m]ost significant factor 
in  our  determination  that  the  statute’s  effects  are  not  puni‐
tive.”  Id.  (internal  quotation  marks  omitted).  As  discussed 
above,  the  law’s  primary  aim  is  to  protect  children,  not  to 
punish sex offenders. Id. at 103 (recognizing public safety as 
a valid, nonpunitive purpose). 
    Fifth, the law is not excessive in relation to this nonpuni‐
tive purpose. Belleau laments the lack of any individual tai‐
loring  in  imposing  the  GPS  requirement;  he  must  wear  it 
constantly without any possibility of having it removed. But 
“[t]he  State’s  determination  to  legislate  with  respect  to  con‐
victed sex offenders as a class, rather than require individual 
determination  of  their  dangerousness,  does  not  make  the 
statute a punishment under the Ex Post Facto Clause.” Id. at 
104.  
     Further,  as  Belleau  himself  acknowledges,  pedophilia  is 
a lifelong affliction for which there is no treatment. And such 
sex  offenders  have  a  “frightening  and  high”  rate  of  recidi‐
vism.  Id.  (internal  quotation  marks  omitted).  Coupled  with 
the  particularly  devastating  consequences  of  their  conduct, 
these  offenders  pose  a  unique—and  perhaps  insurmounta‐
ble—challenge for conventional law enforcement techniques. 
No. 15‐3225                                                     29 

Because “[t]he Ex Post Facto Clause does not preclude a State 
from  making  reasonable  categorical  judgments  that  convic‐
tion  of  specified  crimes  should  entail  particular  regulatory 
consequences,”  this  program  is  not  excessive  in  pursuing  a 
legitimate, nonpunitive purpose. Id. at 103–04. 
   In  sum,  an  examination  of  the  Mendoza‐Martinez  factors 
leads me to the conclusion that Wisconsin’s GPS monitoring 
scheme is not punitive in purpose or effect. Therefore, in my 
judgment,  the  law  in  question  does  not  offend  the  Ex  Post 
Facto Clause.